Hotchkiss, J.:
The action was to foreclose a tax lien. The respondent was the purchaser at the sale. Having refused to take title, he made a motion to be relieved of his bid and plaintiff moved for an order directing him to complete. The respondent’s motion to be relieved was granted, and plaintiff’s cross motion was denied.
The premises in question consist of what would be the northerly half of the bed of East One Hundred and Thirty- second street were the same widened and extended between Willis avenue and Brown place. The title was rejected on the ground that the premises were affected by easements of light, air and access which were not cut off by the foreclosure. -On the motion, an affidavit was read in behalf of the purchaser in which it was stated: “Upon the said examination of title, it appeared that there might he easements of light, air and access, and rights of way over said tax lot in favor of the owners and encumbrancers of the various parcels of land abutting upon the said tax lot and upon the neighboring streets and avenues. The following is a list of the various owners and encumbrancers of land fronting on East 132nd street and Willis Avenue, together with their sources of title.” The record shows that each owner or incumbrancer enumerated in the list as stated *695in the affidavit was a party to the action and either defaulted or appeared but did not defend. It is clear that the mere suggestion that there may be a possibility of outstanding interests unaffected by the judgment is insufficient to show a cloud on the title. (Goodwin v. Crooks, 58 App. Div. 464.) Jackson v. Smith (153 App. Div. 724) is not in point. In that case it was held that the easements of certain defendants were not affected by the sale because they had not been subjected to the assessments on which the tax in question had been laid. No such question is in this , case which involves one of parties only. Every owner of an easement which the record discloses as having an interest was made a party, and, hence, was bound by the judgment and whatever estate or interest they had in the property affected thereby will, by the conveyance to be made thereunder, be vested in the purchaser. (Greater N. Y. Charter [Laws of 1901, chap. 466], § 1039, as added by Laws of 1908, chap. 490.)
The order relieving the purchaser of his bid should be reversed, with ten dollars costs and disbursements, and the order denying the motion of the plaintiff directing the purchaser to complete his purchase should likewise be reversed, and an order entered directing the purchaser so to complete.